

 
AGREEMENT
 
 


 
MEMORANDUM OF AGREEMENT ENTERED INTO BY AND BETWEEN:






ODYSSEY OIL & GAS, INC.
A Florida, USA registered Corporation


(“Odyssey”)


And


ALG BIO OILS LIMITED.
 
(“ALG” or “The Company”)


 
And
 
Bio Oils Trust
 
A Cyprus Trust
 
(“Trust”)
 
 
 
 
 
PREAMBLE:
 
AND WHEREAS the parties have agreed to enter into a final Agreement between the
parties;
 
AND WHEREAS this agreement replaces all previous agreements;


 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE IT IS AGREED AS FOLLOWS:
 

 
a.
Odyssey shall transfer to Trust 30 million (thirty million) common rule 144
shares in Odyssey Oil & Gas, Inc., on signature of this agreement and the
signing of an agreement with Xstrata Alloys on the same terms and conditions as
per the attached Letter of Intent. Annexure A

 

 
b.
Odyssey shall transfer to Interco Holdings Ltd 5 million (five million) common
rule 144 shares in Odyssey Oil & Gas, Inc., on signature of this agreement and
the signing of an agreement with Xstrata Alloys on the same terms and conditions
as per the attached Letter of Intent. Annexure A

 

 
c.
Odyssey shall transfer to Trust 25 million (twenty five million) common rule 144
shares in Odyssey Oil & Gas, Inc., on the successful commissioning of the pilot
plant.

 

 
d.
Odyssey shall transfer to Trust 25 million (twenty five million) common rule 144
shares in Odyssey Oil & Gas, Inc., on the ordering of the commercial plant.

 

 
e.
Odyssey shall transfer to Trust 25 million (twenty five million) common rule 144
shares in Odyssey Oil & Gas, Inc., on the commissioning of the commercial plant.

 
Trust shall transfer to Odyssey 100% (one hundred percent) of the Issued share
capital in ALG. These shares to be held in trust by Attorneys Maartens Van
Rensburg until the payment of a. above at which time they shall be handed over
to Odyssey.
 


 
2

--------------------------------------------------------------------------------

 
 

1.
INTERPRETATION AND PRELIMINARY

 
The headings of the clauses in this agreement are for the purpose of convenience
and reference only and shall not be used in the interpretation of nor modify nor
amplify the terms of this agreement nor any clause hereof. In this agreement,
unless a contrary intention clearly appears:
 

1.1
words importing:

 
1.1.1   any one gender include the other two genders;
 
1.1.2   the singular include the plural and vice versa; and
 

1.1.3
natural persons include created entities (corporate or non-incorporate) and vice
versa;

 
1.2 
the following terms shall have the meanings assigned to them hereunder and
cognate expressions shall have corresponding meanings, namely:

 
1.2.1   “the Company” as defined in the description of the parties above;
 

1.2.2
“the Controlling Shareholder” means in respect of any company which may be or
become a shareholder in the Company and of which its shareholding in the Company
is its major asset, the registered holders of the controlling common shares in
such company or controlling interest in such close corporation, as the case may
be, as at the date on which that company acquires or is allotted common shares
in the Company;

 
1.2.3   an “Immediate Relation” of a shareholder means a person who is:
 
1.2.3.1   that shareholder’s spouse;
 
1.2.3.2   a child (including an adopted child) of that shareholder;
 

1.2.4
“the Shareholders” means the shareholders in the Company from time to time;

 
1.3 
any reference to an enactment is to that enactment as at the date of signature
hereof and as amended or re-enacted from time to time;

 
1.4 
if any provision in a definition is a substantive provision conferring rights or
imposing obligations on any party, notwithstanding that it is only in the
definition clause, effect shall be given to it as if it were a substantive
provision in the body of the agreement;

 
 
3

--------------------------------------------------------------------------------

 
1.5 
when any number of days is prescribed in this agreement, same shall reckoned
exclusively of the first and inclusively of the last day unless the last day
falls on a Saturday, Sunday or public holiday, in which case the last day shall
be the next succeeding day which is not a Saturday, Sunday or public holiday;

 
1.6 
where figures are referred to in numerals and in words, if there is any conflict
between the two, the words shall prevail;

 

1.7
expressions defined in this agreement shall bear the same meanings in schedules
or annexures to this agreement which do not themselves contain their own
definitions. 

 

2.
SHAREHOLDING IN THE COMPANY

 
2.1 
Forthwith after the signing of this agreement the parties shall cause the
Company to sign all documentation to effect the following in respect of the
Company:

 

2.1.1
The name of the Company shall be ALG BIO OILS LIMITED.

 
2.1.2
The Authorized share capital of the Company will be 1,000

 
(one thousand) Ordinary Shares.
 

2.1.3
The issued share capital of the Company will be 1,000 (One thousand) Ordinary
Shares.

 

2.1.4
The main object and business of the Company will be to acquire and operate a bio
fuel plant and will be described in the Articles of Incorporation of the Company
as at date of incorporation.

 
2.1.5   The auditors of the Company initially will be Willie Burger Auditors
 

2.1.6
The registered office of the Company initially will be the registered address of
the Company as at date of incorporation.

 

2.1.7
The remaining terms of the Articles of Incorporation of the Company and the
By-laws of the Company will be the Articles and Incorporation and By-laws as at
date of incorporation, read simultaneously with the stipulations of this
Shareholders’ Agreement.

 

2.1.8
ALG BIO OILS LIMITED is the 100% (one hundred percent) shareholder of ALG
Western Oil (Pty) Ltd (2006/035439/07).

 
 
4

--------------------------------------------------------------------------------

 
 
2.2 
Within 14 (FOURTEEN) days after the date of signature of this Agreement -

 

2.2.1
the parties shall be obliged to procure that the Company ratifies and adopts in
writing the provisions of this agreement and that the shares referred to in
clauses 2.1.3 are duly allotted and issued against payment of the necessary
subscription price into the name of Odyssey;

 

3.
CONFLICTS WITH MEMORANDUM AND/OR ARTICLES OF  INCORPORATION

 
3.1 
The Shareholders undertake forthwith hereafter to take all such steps and do all
such things as may be necessary to alter the articles of incorporation and
By-Laws of the Company so as to reflect, insofar as may be appropriate, the
provisions of this agreement.

 
3.2 
Notwithstanding the provisions of clause 3.1 until such time as the articles of
incorporation and By-Laws of the Company are amended as aforesaid, if there is
any conflict between the provisions of this agreement and the memorandum and
articles of association of the Company at any time, the provisions of this
agreement shall prevail.

 

4.
APPOINTMENT OF DIRECTORS

 
Odyssey shall be entitled by written notice to the company to appoint 2 (TWO)
directors of the Company and Trust shall be entitled by written notice to the
company to appoint 2 (TWO) directors of the Company. Such shareholder shall be
entitled to remove any such director appointed and to replace any such director
who is so removed or who ceases for any other reason to be a director of the
Company. No person other than a Shareholder or its nominee may be appointed as a
director without the prior written approval of the other Shareholders, which
undertake not to withhold such approval unreasonably.
 

5.
QUORUM FOR DIRECTORS’ MEETINGS

 
The quorum for any directors’ meetings of the Company shall be 2 (TWO) directors
or the alternate(s) of any such directors.
 
 
5

--------------------------------------------------------------------------------

 
 

6.
QUORUM FOR SHAREHOLDERS’ MEETINGS

 
The quorum for shareholders’ meetings of the Company shall be the Odyssey
present in person or by proxy: Provided that if, within 30 (THIRTY) minutes from
the time appointed for a meeting, a quorum is not present, the meeting shall
stand adjourned to the same day in the next week, at the same time and place or,
if that day be a public holiday, to the next succeeding day other than a
Saturday, Sunday or public holiday and if, at such adjourned meeting, a quorum
is not present within 30 (THIRTY) minutes from the time appointed for the
meeting, the Shareholders then present in person or by proxy shall be a quorum.
 

7.
PRESIDING CHAIRMAN OF MEETING

 
Odyssey shall appoint the person to preside as the chairman of any shareholders’
or directors’ meeting. Such chairman shall not have a casting vote.
 

8.
RESOLUTIONS

 
8.1 
Resolutions of directors of the Company in order to be of force and effect must
be approved by the majority of the directors present at a meeting.

 
8.2 
Resolutions of Shareholders of the Company (other than special resolutions) in
order to be of force and effect must be approved by the majority of the
Shareholders of the Company present at any meeting in person or by proxy.

 

9.
DEADLOCK

 
9.1 
If in terms of the aforegoing provisions, the required majority for the passing
of a directors’ resolution cannot be obtained, such particular resolution only
shall cease ipso facto to be within the directors’ domain and shall be put to
the Shareholders.

 
9.2 
If in terms of the aforegoing provisions there is a deadlock between the
Shareholders a dispute shall be deemed to exist between the Shareholders, which
shall be dealt with as contemplated in clause 10.3. Any such deadlock shall not
constitute a ground for the winding up of the Company.

 
 
6

--------------------------------------------------------------------------------

 
9.3 
Any dispute between the Shareholders shall be submitted to informal arbitration
on the following basis:

 

9.3.1
The parties shall use their best endeavors to ensure that the arbitration is
held and concluded and a decision handed down within 14 (FOURTEEN) days after
the arbitration has been demanded.

 

9.3.2
The arbitrator shall be a person nominated by the parties or failing agreement
between them within 14 (FOURTEEN) days after the arbitration has been demanded
shall be a person appointed by the president for the time being of the
arbitration foundation with jurisdiction.

 

9.3.3
The arbitrator shall have the fullest and freest discretion with regard to the
proceedings but shall make his decision in the best interests of the Company.

 

9.3.4
The arbitrator’s decision shall be deemed to be a resolution of the Shareholders
and shall be final and binding. The arbitrator may make an award as to his
costs.

 
Pending the outcome of any arbitration, in the interim period, insofar as
concerns the disputed resolution, the Company’s auditors shall determine in
their sole and absolute discretion (acting as experts and not as arbitrators,
their decision being final and binding on the parties) how the business of the
Company should be conducted for that interim period.
 
 

10.
PRE-EMPTIONS AND TRANSFERS OF ORDINARY SHARES

 
10.1 
Unless otherwise agreed in writing by all the Shareholders of the Company, a
Shareholder may sell or otherwise dispose of the ordinary shares held by it in
the Company only in terms of this clause 10 and only if, in one and the same
transaction, it likewise sells, disposes of or alienates a pro rata
ordinary share of its claim against the Company on loan account (“the Loan
Account”). Furthermore the provisions of this clause 10 shall also apply mutatis
mutandis to any rights offers or allotments made to any ordinary Shareholders.
Accordingly, all references in this clause 10 and in the lien, transmission and
forfeiture provisions of the articles of association of the Company to the
offer, sale, disposal, alienation, transfer or transmission of a ordinary share
in the Company shall, unless the context otherwise requires, be deemed to apply
also to the pro rata share of the Loan Account of the holder of such
ordinary share and to any rights offers or allotments.

 
 
7

--------------------------------------------------------------------------------

 
10.2
 

10.2.1
When it is intended to dispose of the ordinary shares of a Shareholder (other
than in terms of clause 10.2), the disposer shall offer the ordinary shares in
writing to Trust, stating the price (which shall sound in money in South African
currency) and the terms of payment required by it and no other terms shall be
stipulated save for that contemplated in clause 10.7 and if it intends selling
to a particular third party if the offer is not accepted by Trust, it shall
disclose the name of such third party.

 

10.2.2
If, within 7 (SEVEN) days after the receipt of the offer (during which period
the offer shall be irrevocable), it is not accepted in writing in respect of all
the shares offered, by Trust, the disposer may, within a further 7 (SEVEN) days,
but not thereafter: Provided that the offeree Trust has consented in writing to
the disposal of the ordinary shares (on the basis set out hereafter) to the
named third party (which consent Trust undertakes shall not be unreasonably
withheld by it), dispose of the ordinary shares offered (but not fewer) to the
third party only, at a price not lower and on terms not more favourable to such
person than the price and terms at and on which Trust was entitled to purchase
them. If Trust fails or refuses unreasonably to consent in writing to the
disposal to the named third party, the disposer shall not be entitled to require
the Company to be wound up.

 
10.3 
Any disposal of ordinary shares to any non-shareholder of the Company shall be
subject to the condition that the transferee shall undertake in writing not to
operate in competition with the business of the Company, whilst it is a
Shareholder.

 
10.4 
Subject to clause 10.7, transfer of any ordinary shares acquired in terms of
this clause 10 shall be given to the person so acquiring them.

 
10.5 
Except as provided in clauses 10.2, 10.3, or in any written agreement in force
between all the Shareholders, no share may be disposed of, pledged or
transferred without the written consent of all Shareholders or the sanction of a
resolution passed unanimously at a meeting at which all Shareholders were
present or represented.

 
 
8

--------------------------------------------------------------------------------

 
10.6 
Notwithstanding anything to the contrary herein contained, no ordinary share
shall be transferred to a non-shareholder including the heirs or beneficiaries
of any Shareholder unless it agrees to be bound by any written agreement in
force between the Company and its Shareholders and/or between the Shareholders
governing their relationship as Shareholders in the Company and nominates a
domicilium citandi et executandi for the purposes of clause 17.

 

11.
BLANK

 

12.
CAPITAL AND LOAN ACCOUNTS

 
12.1 
The amount of funding required from time to time by the Company shall be
determined by the board of directors of the Company.

 
12.2 
All funding required from time to time as determined in accordance with the
provisions of clause 12.1, after having regard to such funding as is made
available to the Company from outside sources.

 
12.3 
Save as may be otherwise determined by all the Shareholders of the Company in
writing, shareholders’ Loan Accounts against the Company shall be subject to the
following terms and conditions:

 

12.3.1
Subject to clause 12.4, they shall bear interest at the publicly quoted basic
rate per annum ruling from time to time at which Bank of America lends on
overdraft, compounded monthly in arrear.

 

12.3.2
Subject to clauses 12.3.3 and subject to the availability of funds of the
Company, they shall be repaid as may be agreed from time to time between the
Company and all its Shareholders.

 

12.3.3
They shall in any event be repaid on the granting of any order (whether
provisional or final) placing the Company under judicial management or in
liquidation.

 
 
9

--------------------------------------------------------------------------------

 
 

13.
DIVIDENDS

 
The Shareholders shall procure that the Company shall (subject to its present
and reasonably anticipated future requirements of working and expansion capital
and provided that the Company does not borrow funds in excess of its funding
policy and gearing ratio from time to time to enable it to pay the dividend)
declare and pay dividends as decided by the directors from time to time of the
distributable profits of the Company (for which purpose secondary tax on
companies in respect of the dividend in question shall be taken into account in
determining the amount of the distributable profits) in each of its financial
years which declaration and payment shall be made within 60 (SIXTY) days after
the end of each financial year.
 

14.
INSPECTION OF BOOKS AND RECORDS

 
The books of account and other books and documents of the Company shall be kept
at the registered office, and, subject to any reasonable restrictions as to the
time and manner of inspecting the same that may be imposed by a resolution of
the members of the Company in general meeting, shall be open to the inspection
of the members during the hours of business.
 

15.
QUASI-PARTNERSHIP

 
Shareholders shall owe to each other a duty of good faith at all times. Their
relationship shall be construed as that of quasi-partners.
 

16.
WHOLE AGREEMENT, NO AMENDMENT

 
16.1 
This agreement constitutes the whole agreement between the parties relating to
the subject matter hereof.

 
16.2 
No amendment or consensual cancellation of this agreement or any provision or
term thereof or of any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this agreement and no settlement of any
disputes arising under this agreement and no extension of time, waiver or
relaxation or suspension of any of the provisions or terms of this agreement or
of any agreement, bill of exchange or other document issued pursuant to or in
terms of this agreement shall be binding unless recorded in a written document
signed by the parties. Any such extension, waiver or relaxation or suspension
which is so given or made shall be strictly construed as relating strictly to
the matter in respect whereof it was made or given.

 
 
10

--------------------------------------------------------------------------------

 
 
16.3 
No extension of time or waiver or relaxation of any of the provisions or terms
of this agreement or any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this agreement, shall operate as an estoppel
against any party in respect of its rights under this agreement, nor shall it
operate so as to preclude such party thereafter from exercising its rights
strictly in accordance with this agreement.

 
16.4 
No party shall be bound by any express or implied term, representation,
warranty, promise or the like not recorded herein, whether it induced the
contract and/or whether it was negligent or not.

 

17.
DELIVERY ADDRESS

 

17.1
The parties choose as their delivery address for all purposes under this
agreement, whether in respect of court process, notices or other documents or
communications of whatsoever nature (including the exercise of any option), the
following addresses:

 

17.1.1
Odyssey Oil & Gas, Inc.

18 George Avenue
Rivonia, 2128
South Africa
Telephone:  +27 (11) 807-1446
Fax:  +27 (11) 807-1449
 
17.1.2
Trust

Limossol
Cyprus
Telephone: 
Fax:  
 
17.1.3
The Company:

73 Drakensberg Drive
Waterkloof 0181
South Africa
Telephone: +27 (12) 361-2212
Fax:  +27 (12) 348=3565
 
 
11

--------------------------------------------------------------------------------

 
 
17.2
Any notice or communication required or permitted to be given in terms of this
agreement shall be valid and effective only if in writing but it shall be
competent to give notice by telefax.

 


 
17.3 
Any party may by notice to any other party change the physical address chosen as
its delivery address for notices vis-à-vis that party to another physical
address, or its telefax number: Provided that the change shall become effective
vis-à-vis that addressee on the 10th business day from the deemed receipt of the
notice by the addressee.

 

17.4
Any notice to a party:

 

17.4.1
sent by prepaid registered post (by airmail if appropriate) in a correctly
addressed envelope to it at its delivery address shall be deemed to have been
received on the 10th business day after posting (unless the contrary is proved);

 

17.4.2
delivered by hand to a responsible person during ordinary business hours at its
delivery address shall be deemed to have been received on the day of delivery;
or

 

17.4.3
sent by telefax to its chosen telefax number stipulated in clause 24.1, shall be
deemed to have been received on the date of despatch (unless the contrary is
proved).

 

17.5
Notwithstanding anything to the contrary herein contained a written notice or
communication actually received by a party shall be an adequate written notice
or communication to it notwithstanding that it was not sent to or delivered at
its chosen delivery address.

 

18.
COSTS

 
The costs of and incidental to the drawing and preparation of this agreement
shall be borne by the parties equally.
 
 
12

--------------------------------------------------------------------------------

 


 
SIGNED at Pretoria on this 16th day of June 2008
 
Witnesses:
 
1. _________________________
   
 
2. _________________________
 
 
By:/s/ A.V. Johnson :President
(Signatures of witnesses)
 
(Signature of Odyssey)

 


 


 
SIGNED at Pretoria on this 16th day of June 2008
 
Witnesses:
 
1. _________________________
   
 
2. _________________________
 
 
By:/s/Nick Theunissen
(Signatures of witnesses)
 
(Signature of Trust)

 


 


 
SIGNED at Pretoria on this 16th day of June 2008
 
Witnesses:
 
1. _________________________
   
 
2. _________________________
 
 
By:/s/Nick Theunissen: Chairman
(Signatures of witnesses)
 
(Signature for ALG)



 
 
13

--------------------------------------------------------------------------------

 